DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a request reception unit configured to, a video content distribution unit configured to, a watermark video distribution unit configured to, a watermark information recording unit configured to in claim 4; a blockchain control unit configured to in claim 5; and a watermark information detection unit configured to, a relevant information acquisition unit configured to in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a request reception unit configured to, a video content distribution unit configured to, a watermark video distribution unit configured to, a watermark information recording unit configured to in claim 4; a blockchain control unit configured to in claim 5; and a watermark information detection unit configured to, a relevant information acquisition unit configured to in claim 7” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification, several paragraphs mention above mentioned units, however the specification does not teach how it is being done or there is no corresponding algorithm 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,935,772 to Madisetti (“Madisetti”) in view of US PG Pub 2020/0012765 to Smaiely (“Smaiely”).
Regarding claim 1, “A video distribution method” reads on the system/method for providing secure data object using cloud-based host environment and a local secure container (abstract) disclosed by Madisetti and represented in Fig. 1.  Madisetti further discloses (5:45-50) data objects includes data artifacts such as video, images, music, etc.
As to “comprising: at a distribution device: receiving an acquisition request to request video content” Madisetti discloses (5:19-26; 20:48-50) that the secure container at the local device initiates tether session request to achieve secure manipulation and management of digital objects at a cloud-based host environment as represented in Fig. 19 (element 940) and Fig. 22.

As to “at a playback device: transmitting the acquisition request” Madisetti discloses (5:19-26; 20:48-50) that the secure container at the local device initiates tether session request to achieve secure manipulation and management of digital objects at a cloud-based host environment as represented in Fig. 19 (element 940) and Fig. 22.
As to “receiving the video content; receiving the watermark video; playing the video content” Madisetti discloses (8:59-9:17) that user at the local device accesses the digital object through the tether session; (12:11-15; 23:2-7) when a user accesses an object using an application, all the chunks associated with the object is loaded, decrypted and displayed, where a dynamic watermarking layer is overlaid over the rendering application.
As to “displaying the played video content and superimposing the watermark video on the played video content for playback and display” Madisetti discloses (12:11-15; 23:2-7) when a user accesses an object using an application, all the chunks associated with the object is loaded, decrypted and displayed, where a dynamic watermarking layer is overlaid over the rendering application.
Madisetti meets all the limitations of the claim except “distributing a watermark video with watermark information embedded; and recording watermark-video-related information including the watermark information.”  

Regarding claim 2, “The video distribution method according to claim 1, wherein recording, at the distribution device, the watermark-video-related information includes issuing the watermark-video-related information to a blockchain network as a transaction and recording the watermark-video-related information in a blockchain” Smaiely discloses (¶0023) that the distributed ledger authority manages and monitors a record of all the transactions for a digital content is stored at nodes of a blockchain network; the record at each node is stored a as a blockchain. 

Regarding claim 3, “The video distribution method according to claim 2, comprising: detecting, at an inspection device, the watermark information from a video; and acquiring, at the inspection device, the watermark-video-related information recorded in the blockchain based on the detected watermark information” Smaiely discloses (¶0022, ¶0023) that the anti-piracy digital content 

Regarding claim 4, see rejection similar to claim 1.  

Regarding claim 5, see rejection similar to claim 2.

Regarding claim 7, “An…device configured to inspect watermark information embedded in a watermark video that is superimposed on video content and displayed during playback” reads on the system/method for providing secure data object using cloud-based host environment and a local secure container (abstract) disclosed by Madisetti and represented in Fig. 1.  Madisetti further discloses (5:45-50) data objects includes data artifacts such as video, images, music, etc.; (12:11-15; 23:2-7) when a user accesses a digital object using an application, all the chunks associated with the object is loaded, decrypted and displayed, where a dynamic watermarking layer is overlaid over the rendering application.
Madisetti meets all the limitations of the claim except “An inspection device configured to inspect watermark information…wherein watermark-video-
As to “the inspection device comprising: a watermark information detection unit configured to detect the watermark information from a video; and a relevant information acquisition unit configured to acquire the watermark- video-related information recorded in the blockchain based on the detected watermark information” Smaiely discloses (¶0022, ¶0023) that the anti-piracy digital content system examines received digital content to determine if it includes watermark/content-specific identifier; the anti-piracy digital content system then communicates with the distributed ledger authority to verify that the upload user has the appropriate permissions to upload the digital media content where the record is stored as a blockchain at the distributed ledge authority as represented in Fig. 1B.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Madisetti’s system by distributing and recording watermark video information as taught by Smaiely in order to minimizes divergent approaches and unifies participants on a common protocol and to conserve significant resources including time and money (¶0003, ¶0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0200903 to Singh
US 2020/0029128 to Erskine
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425